Citation Nr: 1755427	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  11-32 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for sacroiliitis and arthritis of the sacroiliac joint, to include as secondary to the service-connected bilateral knee disabilities.

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected psychiatric disability.

3.  Entitlement to service connection for a right hip disorder.

4.  Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected right shoulder disability.  

5.  Entitlement to an initial rating in excess of 10 percent prior to September 15, 2012, and in excess of 30 percent thereafter, for anemia.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from June 1983 to June 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and July 2009 rating decisions of the VA Regional Office (RO) in Montgomery, Alabama.  Following an April 2014 videoconference hearing, Board remanded this case in December 2015 and June 2017.  A waiver of RO review of new evidence was provided in August 2017.  38 C.F.R. § 20.1304 (2017).


FINDINGS OF FACT

1.  The Veteran's current sacroiliitis and arthritis of the sacroiliac joint is not shown to be etiologically related to service, including to the service-connected bilateral knee disabilities.

2.  The Veteran's current sleep apnea is not shown to be etiologically related to service, including to the service-connected psychiatric disability.
3.  The Veteran does not have a currently diagnosed right hip disability.

4.  The Veteran's current cervical spine disorder is not shown to be etiologically related to service, including the service-connected right shoulder disability. 

5.  Prior to September 15, 2012, the Veteran's anemia resulted in hemoglobin of 10gm/100ml or less with findings such as weakness, easy fatigability or headaches, but not in hemoglobin of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  

6.  From September 15, 2012, the Veteran's anemia results in hemoglobin of 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath, but not in hemoglobin of 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for sacroiliitis and arthritis of the sacroiliac joint have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2017).

3.  The criteria for service connection for a right hip disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a cervical spine disorder have not been met.  38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2017).
5.  The criteria for an initial rating in excess of 10 percent prior to September 15, 2012, and in excess of 30 percent thereafter, for anemia have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.117, Diagnostic Code 7700 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to notify and assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).

II. Service connection claims

A. Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

Certain disabilities, including arthritis, are presumed to be service connected if manifested to a compensable degree within one year following service.  38 C.F.R. §§ 3.303, 3.307, 3.309.

B. Sacroiliitis and arthritis of the sacroiliac joint

In this case, the Board acknowledges the diagnosis of a current sacroiliac disorder; the Veteran first complained of low back pain in December 2002 following a work injury, with reports of pain across her sacral area beginning in February 2003 and a diagnosis of sacroiliac joint dysfunction in April 2003.  An MRI in May 208 showed minimal degenerative disease of the lumbar spine.  The Board has reviewed the service treatment records and notes instances of treatment for pain in May 1986 and November 1987, although no sacroiliac joint problems were indicated in the June 1992 medical board examination and physical.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service treatment; or a nexus to the service-connected bilateral knee disabilities.  The Veteran described falling and injuring herself in 1987 during her April 2014 hearing.  Evidence directly addressing the question of nexus is limited to an April 2009 VA spine examination report, and a January 2016 VA back conditions examination report with a June 2017 addendum.  The 2009 VA examiner, after a claims file review, opined that the diagnosed degenerative arthritis of the lumbar spine was less likely as not related to service.  The 2016 examiner, after a claims file review, opined that the condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  In their June 2017 addendum opinion, the 2016 examiner, again after a claims file review, opined that the condition was less likely as not proximately due to or the result of, and was not aggravated beyond its natural progression, by the service-connected bilateral knee disabilities.  

The Board finds that the 2009, 2016, and 2017 VA examination opinions are the most probative evidence of record, as the examiners reviewed the claims file and provided detailed rationales.  In the 2016 opinion, the examiner noted that the Veteran complained of low back pain after lifting a heavy object in August 2002.  As noted by the examiner, medical literature shows multiple causes for degenerative arthritis.  The examiner noted that although the Veteran fell during service, she had no significant residuals as her treatment records showed no lumbar condition until after a workplace injury in 2002.  In their 2017 addendum, they opined that a lumbar spine condition occurred independently of a knee joint condition.  The examiner noted that knee conditions were not risk factors for the development of degenerative disease of the spine, and that medical literature did not support such a link.  The examiner further noted that X-ray findings of the knee revealed that the condition was mild and would not cause undue stress of the spine.  

No medical professional has provided any opinion relating sacroiliitis and arthritis of the sacroiliac joint to the Veteran's military service, to include being secondary to her service-connected bilateral knee disabilities.  As to the Veteran's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, under VA regulations, arthritis is a disease that is shown by x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In summary, the preponderance of the evidence is against the claim for service connection for sacroiliitis and arthritis of the sacroiliac joint, and the claim must be denied.  38 U.S.C. § 5107(b).  

C. Sleep apnea

In this case, the Board acknowledges the diagnosis of current sleep apnea as shown in a June 2006 sleep study.  The Board has reviewed the service treatment records and notes instances of treatment for laryngitis in May 1988 and February 1992; tonsillitis in December 1985 and February 1992; and pharyngitis in January 1986 and May 1988.  No sleep problems were indicated in the June 1992 medical board examination and physical.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service treatment for throat/respiratory issues; or a nexus to the service-connected psychiatric disability.  The Veteran described that her treatment for laryngitis, tonsillitis, and pharyngitis during service was really for sleep apnea symptoms during her April 2014 hearing.  Evidence directly addressing the question of nexus is limited to a January 2016 VA sleep apnea examination report with a June 2017 addendum.  The examiner, after a claims file review, opined that the condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  The rationale for this was that while the Veteran reported snoring and stopped breathing in service, her treatment providers did not feel that there was an indication for a sleep study in service, and chronic tonsillitis was not a factor for developing sleep apnea.  In the June 2017 addendum opinion, after a claims file review, the examiner opined that the condition was less likely as not proximately due to or the result of, and was not aggravated beyond its natural progression, by the service-connected psychiatric disability.  The rationale was that anxiety disorder was not a well-known risk factor for the development of sleep apnea, and that sleep apnea was a mechanical problem and not influenced by a mental disorder.

The Board finds that the 2016 and 2017 VA examination opinions are the most probative evidence of record, as the examiner reviewed the claims file and provided detailed rationales.  No medical professional has provided any opinion relating sleep apnea to the Veteran's military service, to include being secondary to her service-connected psychiatric disability.  Although both the Veteran and her representative have submitted articles concerning a relationship between sleep apnea and psychiatric disabilities, such information is general and does not specifically relate her sleep apnea to her psychiatric disability.  As to the Veteran's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at1377.  

In summary, the preponderance of the evidence is against the claim for service connection for sleep apnea, and the claim must be denied.  38 U.S.C. § 5107(b).  

D. Right hip disorder

The Board has reviewed the Veteran's service treatment records and post-service medical records but finds no evidence suggesting any current right hip disability.  The Veteran has complained of right hip pain, but X-rays and MRIs have shown no abnormalities.  

Again, the Board acknowledges the Veteran's lay report of right hip pain following an in-service fall in 1987 from her April 2014 hearing.  The Veteran is competent to describe current symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau, 492 F.3d at1377.  Accordingly, her lay opinion lacks probative value and is substantially outweighed by the treatment records failing to show a current diagnosis, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b).  



E. Cervical spine disorder

In this case, the Board acknowledges the diagnosis of a current cervical spine disorder; an October 2002 MRI showed degenerative changes, and a January 2003 record shows that the Veteran reported initially injuring her neck in a work accident in August 2002.  The Board has reviewed the service treatment records and notes X-ray reports and instances of treatment for the Veteran's cervical spine.  The Veteran was treated for torticollis in May 1986 and reported a five week history of neck pain in March 1987 with a diagnosis of mechanical cervical pain.  X-rays in March 1988 showed no bone or soft tissue abnormality, while X-rays in November 1990 showed no significant osseous or soft tissue abnormality as well as normal bony structures.  The Veteran was treated for a cervical strain and nerve root impingement in November 1990.  A December 1990 record states that X-rays of the neck reflected minimal degenerative joint disease.  No cervical spine problems were indicated in the June 1992 medical board examination and physical.

Given the above, the remaining question for the Board is whether there is an etiological relationship, or nexus, between the current disability and service, specifically the in-service treatment; or a nexus to the service-connected right shoulder disability.  The Veteran described that her neck problems were either due to her January 1990 in-service motor vehicle accident or are secondary to her right shoulder disability during her April 2014 hearing.  Evidence directly addressing the question of nexus is limited to an April 2009 VA spine examination report and a January 2016 VA neck conditions examination.  The 2009 examiner, after a claims file review, opined that the condition was less likely as not related to the cervical spine condition in service.  Significantly, the examiner noted that there was no evidence of arthritis until 2002 after a major work incident.  The 2016 examiner, after a claims file review, opined that the condition was less likely as not incurred in or caused by the claimed in-service injury, event or illness.  They further opined that it was less likely as not proximately due to or the result of, and was not aggravated, by the service-connected right shoulder disability.

The Board finds that the 2009 and 2016 VA examination opinions are the most probative evidence of record, as the examiners reviewed the claims file and provided detailed rationales.  The 2016 examiner noted the Veteran's treatment during service and that X-rays in service were negative for arthritis.  They noted that the first mention of neck pain after service was after a 2002 work injury.  The examiner noted that while the Veteran was treated for a cervical strain in service, strains were acute soft tissue injuries that did not cause arthritis.  The examiner further noted that the Veteran's treatment records were negative for a chronic neck condition or diagnosis until the injury in 2002.  The examiner further opined that there was no anatomic or causal relation of a shoulder condition causing or aggravating a cervical condition.  

No medical professional has provided any opinion relating a cervical spine disorder to the Veteran's military service, to include being secondary to her service-connected right shoulder disability.  Although the December 1990 service treatment record indicates that the Veteran had minimal degenerative joint disease, a review of the 1988 and 1990 X-rays did not show such findings.  Moreover, both examiners had the opportunity to review the claims file, yet did not indicate that the Veteran did in fact have arthritis during service.  As to the Veteran's own contentions, she is competent to observe lay symptoms but does not have the training or credentials to provide a competent opinion as to a diagnosis or the onset date of such diagnosis.  See Jandreau v. Nicholson, 492 F.3d at1377.  Indeed, under VA regulations, arthritis is a disease that is shown by x-rays.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In summary, the preponderance of the evidence is against the claim for service connection for a cervical spine disorder, and the claim must be denied.  38 U.S.C. § 5107(b).  

III. Initial rating claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1.  In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

A minimum compensable evaluation of 10 percent is available for anemia under 38 C.F.R. § 4.117, Diagnostic Code (DC) 7700, when hemoglobin is 10gm/100ml or less with findings such as weakness, easy fatigability or headaches.  The next higher evaluation of 30 percent disabling is available when hemoglobin is 8gm/100ml or less, with findings such as weakness, easy fatigability, headaches, lightheadedness, or shortness of breath.  The next higher evaluation of 70 percent disabling is available when hemoglobin is 7gm/100ml or less, with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia (100 to 120 beats per minute) or syncope (three episodes in the last six months).  An even higher rating is warranted for a greater degree of symptomatology.

From the award of service connection through September 15, 2012, laboratory results have not shown hemoglobin of 8gm/100ml or less.  Treatment records, as well as an April 2009 VA examination, did not indicate that the Veteran had laboratory results warranting a rating higher than 10 percent disabling.  Consequently, a rating higher than 10 percent is not warranted for this initial rating period.

For the period from September 15, 2012, although laboratory results in September 2012 show hemoglobin levels warranting a 30 percent rating, testing has not shown hemoglobin of 7gm/100ml or less with findings such as dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  While a January 2016 VA examination noted that test results in December 2015 were 4.45gm/100ml, the examination report does not show that the Veteran also has dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  The only symptoms reported at that examination were easy fatigability and tiring easily.  The Veteran's treatment records during this period have not shown that her anemia results in 7gm/100ml  with findings of dyspnea on mild exertion, cardiomegaly, tachycardia or syncope.  Therefore, a rating higher than 30 percent from September 15, 2012, is not warranted.  

In making this determination, the Board notes that neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Entitlement to service connection for sacroiliitis and arthritis of the sacroiliac joint, to include as secondary to the service-connected bilateral knee disabilities, is denied.

Entitlement to service connection for sleep apnea, to include as secondary to the service-connected psychiatric disability, is denied.

Entitlement to service connection for a right hip disorder is denied.

Entitlement to service connection for a cervical spine disorder, to include as secondary to the service-connected right shoulder disability, is denied.  

Entitlement to an initial rating in excess of 10 percent prior to September 13, 2012, and in excess of 30 percent thereafter, for anemia is denied.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


